Case 16-81001   Doc 158   Filed 11/19/18 Entered 11/19/18 15:48:59   Desc Main
                           Document     Page 1 of 4
Case 16-81001   Doc 158   Filed 11/19/18 Entered 11/19/18 15:48:59   Desc Main
                           Document     Page 2 of 4
Case 16-81001   Doc 158   Filed 11/19/18 Entered 11/19/18 15:48:59   Desc Main
                           Document     Page 3 of 4
Case 16-81001   Doc 158   Filed 11/19/18 Entered 11/19/18 15:48:59   Desc Main
                           Document     Page 4 of 4
